Citation Nr: 1421201	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a prostate disorder, to include as due to herbicide (Agent Orange) exposure.  

2. Entitlement to service connection for a sleep disorder, claimed as secondary to a prostate disorder.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active military service from April 1971 to April 1972, to include service in the Republic of Vietnam (Vietnam) from September 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for prostate and sleep disabilities.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned VLJ and the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination and medical opinion is required in this case so that a VA examiner can address the Veteran's competent, credible lay assertions that he has experienced a prostate disorder since service, and that he experiences a sleep disorder related to his prostate disorder, in the determination as to whether his currently diagnosed prostate disorder and claimed sleep disorder are related to service.  The examination is also required so that the Veteran's contention in his January 2010 notice of disagreement that his prostate disorder preexisted and was aggravated by service can be addressed.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any prostate disorder and related sleep disorder diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following questions: 

(a) Is there clear and unmistakable (medically undebatable) evidence that any diagnosed prostate disorder preexisted service? 

(b) If so, is there clear and unmistakable (medically undebatable) evidence that the disorder did not increase in severity during service or that any increase was due to the natural progress of the disease?  The examiner is asked to determine a baseline level of severity for the prostate disorder, and to explain.  The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable.  

(c) If it is not medically undebatable that the Veteran's prostate disorder preexisted his military service, then is it at least as likely as not that a current disability of the prostate had its onset in service or is otherwise etiologically related to the Veteran's military service?  The examiner should consider and address the in-service treatment records, which show diagnoses of venereal diseases in January 1972 and April 1972; and the post-service civilian Report of Medical History, dated in May 1976, which reflects an indication of treatment for gonorrhea related urethritis prior to service.  

(d) If it is determined that the Veteran's prostate disorder is related to service, whether it is at least as likely as not that any current sleep disorder, is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include any prostate disability; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include any prostate disability.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions, involving causation and aggravation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

2. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



